                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KWARTENG PRINCE OSEI,                                                     CIVIL ACTION
             Petitioner,

                  v.

UNITED STATES OF AMERICA,                                                 NO. 18-0063
               Respondent.

                                                     ORDER

         AND NOW, this 15th day of January, 2019, upon consideration of Motion for Coram

Nobis Petition filed by pro se petitioner, Kwarteng Prince Osei (Document No. 1, filed March

15, 2018), Government’s Response in Opposition to Petition for Writ of Coram Nobis

(Document No. 3, filed Sept. 17, 2018), and the record in this case, for the reasons set forth in

the accompanying Memorandum dated January 15, 2019, IT IS ORDERED that Motion for

Coram Nobis Petition filed by pro se petitioner is DENIED.1

         IT IS FURTHER ORDERED that the Deputy Clerk shall serve copies of the

Memorandum and Order dated January 15, 2019, on counsel for the Government and on pro se

petitioner, Kwarteng Prince Osei, at his last known address.

         Because pro se petitioner, Kwarteng Prince Osei, was removed from the United States to

Ghana during the pendency of these proceedings, before the Government was served with a copy

of the coram nobis petition, IT IS FURTHER ORDERED that the Government shall attempt to

locate pro se petitioner in Ghana and serve him with copies of the Memorandum and Order

within thirty (30) days, following which the Government shall file a certificate setting forth the




1
  “No certificate of appealability is necessary to appeal the denial of [a] petition for writ of coram nobis.” Deshields
v. Smith, 176 F. App’x 340, 342 n.1 (3d Cir. 2006) (citing United States v. Baptiste, 223 F.3d 188, 189 n.1 (3d Cir.
2000)).
details of service or its inability to locate and serve pro se petitioner. If additional time is

required, it shall be requested within the thirty-day period.



                                                        BY THE COURT:

                                                        /s/ Hon. Jan E. DuBois

                                                           DuBOIS, JAN E., J.




                                                   2
